SCHOTT, Chief Judge.
By this appeal Budget Rent A Car contends that LSA R.S. 32:900(B)’s minimum limits for liability coverage in the amount of $10,000 for one person in one accident “exclusive of interest and costs” means no interest over $10,000. We reject this contention and affirm the judgment.
Alonzo rented an automobile from Budget pursuant to an agreement which obliged Budget to provide liability coverage with limits equal to the minimum limits *404required by the Louisiana Safety Responsibility Law. § 900(B) requires a minimum of $10,000 of coverage for one person in one accident “exclusive of interest and costs”. Budget is a self insurer.
The trial court rendered judgment against Alonzo and Budget for $9,990.58 with legal interest from date of judicial demand, May 2, 1986, until paid and cast appellants for $700 of expert witness fees. Budget contends that its liability is limited to $10,000.
Budget argues that $10,000 “exclusive” of interest and costs means that it is obliged to provide a total of $10,000 with interest and costs being excluded from its obligation. This is not the correct interpretation. If the statute obliged minimum coverage of $10,000 inclusive of interest and costs the maximum Budget would be required to pay would be $10,000. But “exclusive of interest and costs” means interest and costs over and above the $10,-000 of limits.
Assuming that Budget’s interpretation is correct it would be unenforceable because it would conflict with the mandate of R.S. 13:4203 which requires that legal interest attach to all judgments for tort damages.
Finally, in Burton v. Foret, 498 So.2d 706, 713 (La.1986) the court held that policy provisions which provided for legal interest from date of judgment were unenforceable because they conflicted with the public policy of the state expressed in R.S. 13:4203 and amended the judgment to include legal interest from date of judicial demand. The same reasoning applies to Budget’s position in the present case.
Accordingly, the judgment appealed from is affirmed.
AFFIRMED.